Exhibit 10.1

March 1, 2007

Dear Mark:

I am pleased to confirm in writing our conversation of January 29.  It remains
very much my desire to have you continue to be a senior leader at Isis for the
long term.  However, I do understand that you view the recruitment of Jeff Jonas
as a significant change and one that you may need some time with which to become
comfortable.  As you know, the Board and I view the addition of Jeff to the
development organization as a natural and important organizational evolution and
we are very supportive of you and your continuing role at Isis.  I hope you will
agree.  Moreover, I believe it is very much in your interest, the interest of
ISIS 301012, our pipeline, your organization, and Isis for you to remain at Isis
and for you to develop a successful long term working relationship with Jeff, or
at worst to assure an effective transition.

We therefore have agreed that you will continue to work for Isis in your current
capacity for at least six to nine months beginning February 1, 2007.  I am
hopeful that you will be here for the long term.  During the next six to nine
months time you will assure continued development of ISIS 301012, the pipeline,
and your organization and an effective transition for Jeff.  If you conclude
that you prefer to depart from Isis, you will inform Jeff and me two months in
advance of your planned departure date, in other words, you will inform us of
your plans to leave between June 1 and August 1, 2007.  If you choose to leave
and so inform us in writing, Isis will provide salary continuation for two times
the number of months you have worked during this transition period (12-18
months).

During salary continuation, you will receive your salary and benefits.  You will
not be eligible for bonuses or stock option grants.  Your accrued vacation time
will be used during your time out of the office.  Salary continuation will
terminate when you (1) accept another job, (2) accept a consulting relationship,
(3) accept a position on a board of directors, (4) practice medicine, or (5) in
any other way are compensated for your services.  If you choose this option we
will document it with a Termination and Release Agreement.

In closing, Mark, let me reiterate that I am optimistic that you will not choose
to exercise this option and that I appreciate your commitment to trying to
assure that this agreement never needs to be exercised.

Regards,

/s/ Stan Crooke

 

 

/s/ Mark Wedel

 

Stan Crooke

 

Mark Wedel

 

 

cc: Lynne Parshall

 


--------------------------------------------------------------------------------